Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: The terminal disclaimer filed on 03/08/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on Application Number 15/551,499 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Amendment
The Amendment filed 03/08/2021 has been entered. Claims 1, 11, 13-14 and 20 have been amended.  Claim 12 has been cancelled. Claims 1-11 and 13-20 are pending in this application.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Levien et al. (U.S Pat No. 2006/0281409 A1, referred to as Levien) and Le Saint et al (U.S Pat No. 2018/0026787 A1, referred to as Le).
Levien discloses a first device, which may include and/or involve at least one contact sensor, and logic to facilitate pairing between a second device and a third device as a result of contact between the contact sensor and at least one of the second and third devices.
Le discloses generating a cryptogram by a user device, and validating the cryptogram by a server computer, wherein a secure communication can be conducted whereby a user device provides a cryptogram without requiring the user device to persistently store an encryption key or other sensitive data used to generate the cryptogram. The user device and server computer can mutually authenticate and establish a shared secret. Using the shared secret, the server computer can derive a session key and transmit key derivation parameters encrypted using the session key to the user device.

However, regarding claim 1, the prior art of Levien and Le when taken in the context of the claim as a whole do not disclose nor suggest, “generating a first intermediate cryptogram using a first portion of a cryptogram key stored on the primary device; transmitting the first intermediate cryptogram to a secondary device; receiving credential data of the secondary device, wherein the credential data of the secondary device received by the primary device is a second intermediate cryptogram generated by the secondary device using the first intermediate cryptogram and a second portion of the cryptogram key stored on the secondary device.”.

Regarding claim 11, the prior art of Levien and Le when taken in the context of the claim as a whole do not disclose nor suggest, “determining that the secondary device is not in presence of the primary device; and sending a request to a remote server for the credential data of the secondary device; receiving the credential data of the secondary device from the remote server; generating a cryptogram using the credential data of the secondary device; and transmitting the cryptogram to an access device to request for authorization to use an account associated with a user of the primary device, wherein the authorization is granted based on verification of the cryptogram and an interaction activity pattern of historic interactions between the primary device and a set of communication devices including the secondary device.”.

Regarding claim 20, the prior art of Levien and Le when taken in the context of the claim as a whole do not disclose nor suggest, “generating, by a primary device, a first intermediate cryptogram using a first portion of a cryptogram key stored on the primary device; transmitting, by the primary device, the first intermediate cryptogram to a secondary device; receiving, by the primary device, credential data of the secondary device, wherein the credential data of the secondary device received by the primary device is a second intermediate cryptogram generated by the secondary device using the first intermediate cryptogram and a second portion of the cryptogram key stored on the secondary device.”

Claims 2-10 and 13-19 depend on claim 1 and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435